Wedell, J.
(concurring): I concur in the result reached by the majority. In my opinion it is unfortunate that G. S. 1941 Supp. 65-1418 limited appellee’s remedy to an appeal, but our problem is to interpret the then existing statute.
The 1943 legislature clearly recognized the dentist’s limited and inadequate remedy under the old law and undertook to correct the *242unfortunate condition. It repealed G. S. J941 Supp. 65-1418 and provided the order of suspension or revocation “shall be subject to judicial review as provided by law.” (Laws 1943, ch. 221, sec. 42.)
In further recognition of the limited remedy under the old law and in order to correct that condition the 1943 legislature expressly provided an additional remedy to the complaining dentist by permitting him to bring an action in a court of competent jurisdiction to set aside the order of the dental board on the ground it was unlawful or arbitrary. (Laws 1943, ch. 221, sec. 34.)
Touching the functions of the dental board it is not my position that its functions are strictly judicial but rather that they are administrative and semijudicial, or quasi judicial, in character.
G. S. 1935, 60-3321, expressly provides for the obtaining of transcripts not only from judges of the probate court, justices of the peace and other judicial officers, but also for the obtaining of transcripts from tribunals exercising judicial functions. The dental board exercises some functions which are at least partly judicial in character and I think the provisions of G. S. 1935, 60-3321 manifestly were intended to apply to tribunals such as a dental board.
Parker, J., joins in the foregoing concurring opinion.